DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, 4–6, 8, 9, 11, 14, 15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2005/0265570 (published 01 December 2005) (“Isotalo”).
Claim 1 is drawn to “a loudspeaker box.” The following table illustrates the correspondence between the claimed loudspeaker box and the Isotalo reference.
Claim 1
The Isotalo Reference

Isotalo describes a loudspeaker construction 10. Isotalo at Abs., FIG.9, ¶ 72.
a housing (20),
Isotalo’s loudspeaker construction 10 includes an enclosure, or housing, 15. Id.
a loudspeaker (22) arranged in the housing (20) for generating sound, and
Enclosure 15 contains speaker 11 and its diaphragm 12. Id.
a sound-guiding device (14), wherein the sound-guiding device (14) is arranged in front of the loudspeaker (22) in a sound propagation direction (25), and
The front of diaphragm 12 is acoustically coupled by a compression gap to a plane wave channel 20. Id. Channel 20 includes ducts 23 that direct the sound generated by diaphragm 12 along their length to create a pressure wave front 50. Id.
wherein the sound-guiding device (14) is configured in such a way that the sound-guiding device (14) directs the sound generated by the loudspeaker (22) to a front slot (30) arranged on a front side (27) of the sound-guiding device (14) for the purpose of sound radiation.
Ducts 23 direct sound from diaphragm 12 to outlet apertures 25 on the front outer surface 22 of channel 20, allowing sound radiation—e.g., sound radiation into free space directly or through a horn 30. Id. at ¶¶ 65, 71, 72, FIGs.4, 6–9.

Table 1
For the foregoing reasons, the Isotalo reference anticipates all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the front slot (30) is arranged vertically and/or 

Claim 4 depends on claim 1 and further requires the following:
“characterized in that the loudspeaker (22) has a loudspeaker diaphragm (23).”
Similarly, Isotalo’s speaker includes a diaphragm 12. Isotalo at ¶ 72, FIG.9. For the foregoing reasons, the Isotalo reference anticipates all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
“characterized in that the sound-guiding device (14) has a rear side (41) facing the loudspeaker (22) and having a rear surface (50).”
Isotalo’s plane wave channel 20 includes a rear surface 21 that faces diaphragm 12. Isotalo at ¶ 60, FIGs.2, 9. For the foregoing reasons, the Isotalo reference anticipates all limitations of the claim.
Claim 6 depends on claim 5 and further requires the following:
“characterized in that the rear surface (50) of the rear side (41) of the sound-guiding device (14) facing the loudspeaker is formed at least in certain regions in the form of a negative impression (52) of the loudspeaker (22) and/or of the loudspeaker diaphragm (23).”
Rear surface 21 of plane wave channel 20 includes pressure surfaces 26 shaped to conform to the shape of diaphragm 12, creating a compression chamber/gap between channel 20 and diaphragm 12. Isotalo at ¶¶ 60, 61, 72 FIGs.2, 9. For the foregoing reasons, the Isotalo reference anticipates all limitations of the claim.
Claim 8 depends on claim 5 and further requires the following:
“characterized in that the sound-guiding device (14) has a rear slot (42), which is arranged on the rear side (41) and into which the sound generated by the loudspeaker (22) is introduced.”
Rear surface 21 of plane wave channel 20 includes inlet apertures 24 leading to ducts 23. Isotalo at ¶¶ 60, 61, 72, FIGs.2, 9. For the foregoing reasons, the Isotalo reference anticipates all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“characterized in that the front slot (30) is divided into chambers (36) by front longitudinal and/or transverse members (32, 34), wherein the sound-guiding device (14) has a channel (44) between the rear slot (42) and one of the chambers (36) of the front slot (30), wherein the channel (44) has a predetermined sound transit time.”
Isotalo’s plane wave channel 20 includes ducts 23 that begin at inlet apertures 24 and terminate in front outlet apertures 25 arranged as chambers divided by transverse members of width B. Isotalo at ¶ 65, FIG.4. Ducts 23 have a predetermined sound transit time determined naturally by their length. See id. at ¶ 77, FIG.16. For the foregoing reasons, the Isotalo reference anticipates all limitations of the claim.
Claim 11 depends on claim 9 and further requires the following:
“characterized in that the predetermined sound transit times of the channels (44) are 
Isotalo describes configuring ducts 23 to be of equal lengths, improving the prior art by providing in-phase output. See Isotalo at ¶¶ 10, 77, FIG.16. 
Claim 14 is drawn to “a column loudspeaker box.” The box comprises
“at least two loudspeaker boxes (12) as claimed in claim 1 arranged one on top of the other.”
Isotalo describes stacking multiple plane wave channels 20 on top of each other. Isotalo at ¶ 74, FIG.11. For the foregoing reasons, the Isotalo reference anticipates all limitations of the claim.
Claim 15 depends on claim 14 and further requires the following:
“characterized in that 
Claim 21 depends on claim 14 and further requires the following:
“characterized in that surface normals (19) of the front sides (27) of the sound-guiding devices (14) of two loudspeaker boxes (12) arranged directly one on top of the other form an angle (21) of between 0° and 5°.”
Isotalo describes arranging multiple, stacked plane wave channels 20 such that their surface normals exhibit an angular difference of 0°. Isotalo at ¶¶ 74–76, FIGs.11, 12. For the foregoing reasons, the Isotalo reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 3, 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Isotalo and US Patent Application Publication 2018/0184208 (effectively filed 27 May 2016) (“O’Brien”).
Claims 7, 18 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Isotalo and US Patent Application Publication 2016/0105744 (published 14 April 2016) (“Voishvillo”).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Isotalo and US Patent Application Publication 2016/0212523 (published 21 July 2016) (“Spillmann”).
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Isotalo and US Patent 4,776,428 (patented 11 October 1988) (“Belisle”).
Claims 13 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Isotalo and US Patent 7,624,839 (patented 01 December 2009) (“Graber”).
Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Isotalo.
Claim 3 depends on claim 1 and further requires the following:
“characterized in that the front slot (30) has a width of between 10 mm and 30 
Claim 16 depends on claim 1 and further requires the following:
“characterized in that the front slot (30) has a width of between 15 mm and 25 mm.”
Claim 17 depends on claim 1 and further requires the following:
“characterized in that the front slot (30) has a width of 20 mm.”
Isotalo describes front outlet apertures 25 as having a width B that is less than half (preferably 0.4) that of the diameter D of diaphragm 12. In one described embodiment, diaphragm 12 has a diameter of 190 mm and B is set at 70–95 mm. Isotalo accordingly does not anticipate the claimed front slot width of 10–30 mm. However, since Isotalo suggests adjusting width B based on the size of diaphragm 12, the choice of width B depends on the choice of diaphragm diameter D. Accordingly, it would have been obvious at the time of filing for one of ordinary skill to size Isotalo’s front outlet apertures 25 with a width B that is less than half of the diameter D of diaphragm 12. That would include, in a specific case, setting width B at 10–30 mm to match a diaphragm of about 20–75mm, which would be useful for mid-to-high frequency reproduction. See O’Brien at ¶¶ 18, 27, FIGs.1–3, 7 (describing a mid-to-high frequency diaphragm 12 having a diameter of 50 mm, which would necessitate apertures of 20 mm (50 mm x 0.4.) For the foregoing reasons, the combination of Isotalo and O’Brien makes obvious all limitations of the claims.
Claim 7 depends on claim 5 and further requires the following:
“characterized in that the rear surface (50) of the rear side (41) of the sound-guiding device (14) facing the loudspeaker (22) has in 
Claim 18 depends on claim 5 and further requires the following:
“characterized in that the rear surface (50) of the rear side (41) of the sound-guiding device (14) facing the loudspeaker (22) has in a region of the loudspeaker diaphragm (23) substantially a distance of less than 5 mm from the loudspeaker diaphragm (23).”
Claim 19 depends on claim 5 and further requires the following:
“characterized in that the rear surface (50) of the rear side (41) of the sound-guiding device (14) facing the loudspeaker (22) has in a region of the loudspeaker diaphragm (23) substantially a distance of less than 2 mm from the loudspeaker diaphragm (23).”
Isotalo describes a compression chamber between the front of diaphragm 12 and the rear surface 21 of plane wave channel 20. The compression chamber is depicted as being very small relative to the size of diaphragm 12 and plane wave channel 20, though Isotalo does not describe the actual dimensions, the Voishvillo reference suggests a compression gap of 0.5 mm or less. Voishvillo at ¶ 27, FIG.1. Accordingly, it would have been obvious at the time of filing for one of ordinary skill in the art to space the rear surface 21 of plane wave channel 20 from diaphragm 12 to create a compression gap of 0.5 mm or less. For the foregoing reasons, the combination of Isotalo and Voishvillo makes obvious all limitations of the claims.
Claim 10 depends on claim 9 and further requires the following:
“characterized in that the predetermined sound transit time of a sound introduced into the channel (44) until when the sound is radiated out of the chamber (36) is different for at least two channels (44).”
Isotalo describes forming ducts 23 through plane wave channel 20 to be approximately equal, such that the sound radiated by each outlet 25 is radiated at the same time. The Spillman reference, however, teaches an alternative approach, where ducts/paths are varied in length to compensate for non-isophase audio sources. Spillman at ¶¶ 43, 54. Accordingly, it would have been obvious to form Isotalo’s ducts such that sounds from at least two ducts radiate at different times to compensate for non-isophase input signals. For the foregoing reasons, the combination of the Isotalo and the Spillman references makes obvious all limitations of the claim.
Claim 12 depends on claim 5 and further requires the following:
“characterized in that at least one damping element (54) is arranged between the rear side (41) of the sound-guiding device (14) and the housing (20) and/or the loudspeaker (22).”
Spillman omits any damping in housing 15. Belisle, however, describes a similar device and adds a sound damping material 6 to the interior of cabinet 6, between cabinet 6 and the rear of diaphragm 15 and acoustic channel/sound guide 21. Belisle at col. 3 ll. 59–63, FIGs.1, 3. This would have reasonably suggested to one of ordinary skill in the art at the time of filing adding a damping material 6 to Spillman’s housing in the same manner as Belisle’s cabinet 6. For the foregoing reasons, the combination of the Spillman and the Belisle references makes obvious all limitations of the claim.
Claim 13 depends on claim 1 and further requires the following:
from 5 mm to 30 mm, 
Claim 20 depends on claim 1 and further requires the following:
“characterized in that at least one edge (38) of the front side (27) of the sound-guiding device (14) is rounded with a radius of from 10 mm to 20 mm.”
Isotalo does not describe rounded output edges. The Specification describes the purpose of rounded edges as reducing diffraction effects/distortion. (Spec. at ¶ 10). The Graber reference similarly suggests rounding the edges of a sound radiating surface to prevent distortion. Graber at col. 4 ll. 26–36, FIG.4. Graber does not disclose a particular radius for the rounded edges. Given the motive to round corners for the purpose of reducing distortion, one of ordinary skill in the art would have relied on routine experimentation to find an optimal radius of curvature. Accordingly, it would have been obvious for one of ordinary skill in the art to adjust a radius of curvature incrementally and using a radius that minimizes distortion. For the foregoing reasons, the combination of the Isotalo and the Graber references makes obvious all limitations of the claims.
Claim 22 depends on claim 14 and further requires the following:
“characterized in that surface normals (19) of the front sides (27) of the sound-guiding devices (14) of two loudspeaker boxes (12) arranged directly one on top of the other form an angle (21) of 1°.”
Isotalo describes arranging multiple, stacked plane wave channels 20 such that their surface normals exhibit an angular difference of 0°. Isotalo at ¶¶ 74–76, FIGs.11–15. Isotalo also describes several other embodiments, where the angular difference is slightly more than 0°, or much more, such as 45°. Id. This variations would have reasonably suggested to one of ordinary skill experimenting with and positioning the stacked plane wave channels 20 at any desired angular difference to provide a desired amount of coverage. Accordingly, it would have been obvious to arrange stacked plane wave channels 20 such that their surface normal form an angle of 1°. For the foregoing reasons, the Isotalo reference makes obvious all limitations of the claim.
Summary
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513.  The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

2/23/2021